872 F.2d 1028
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daries SHERRILLS, Plaintiff-Appellant,v.Wayne L. KEREK, James London, Cleveland Police Department,Defendants-Appellees.
No. 88-4153.
United States Court of Appeals, Sixth Circuit.
April 4, 1989.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and THOMAS A. BALLANTINE, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights complaint under 42 U.S.C. Sec. 1983 claiming that the named defendants violated several of plaintiff's constitutional rights by wrongfully causing his imprisonment.  The district court dismissed the complaint without prejudice, finding that the action was frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  On appeal plaintiff filed a brief pro se and moved for the appointment of appellate counsel and for judgment on the pleadings.


4
Upon consideration, we find the district court correctly dismissed without prejudice all claims under Hadley v. Werner, 753 F.2d 514 (6th Cir.1985), except the fourth amendment issue.  In Feaster v. Miksch, 846 F.2d 21, 23-24 (6th Cir.), cert. denied, 109 S. Ct. 148 (1988), a panel of this court held that a civil rights action seeking injunctive relief for an alleged fourth amendment violation causing wrongful imprisonment should be held in abeyance pending the outcome of the state proceedings.  We therefore vacate and remand the portion of the instant case dealing with claimed fourth amendment violation for further proceedings in light of Feaster.


5
Accordingly, the motions are denied and the district court's judgment is affirmed in part and vacated and remanded in part.  Rule 9(b)(5) & (6), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Ballantine, Jr., U.S. District Judge for the Western District of Kentucky, sitting by designation